Citation Nr: 0728279	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to December 
1987.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a previous denial of 
service connection for hearing loss.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2006; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, the RO 
previously considered and denied a claim of service 
connection for hearing loss.

2.  Evidence received since the January 2003 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the January 2003 RO 
decision is new and material; the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The February 2004 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence.  However, 
VA did not provide notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the January 2003 rating decision.  
Although VA did not provide the veteran with adequate notice 
in regard to new and material evidence, in light of the 
Board's favorable decision on that issue, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini, supra.  

The veteran's service medical records, VA treatment records, 
and a Board hearing transcript have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  Upon the veteran's 
request, the record was held open for 90 days after the 
December 2006 Board hearing so that he could submit 
additional evidence.  However, no additional evidence has 
been submitted.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2006).

The RO previously considered and denied the veteran's claim 
for service connection for hearing loss in a January 2003 
rating decision.  The Board is required to determine whether 
new and material evidence has been presented before it can 
reopen a claim and readjudicate service connection or other 
issues going to the merit.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  Thus, the Board 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for hearing 
loss.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

At the time of the January 2003 rating decision, the RO found 
no evidence of a hearing loss disability in active service; 
medical evidence of record did not provide information 
sufficient to establish a current hearing loss disability for 
VA purposes, nor did those records relate the veteran's 
hearing loss to service.    

Evidence received subsequent to the January 2003 rating 
decision, which relates to the veteran's claim, includes (1) 
VA audiological evaluations and treatment notes dated from 
November 2001 to July 2003; (2) a June 2005 lay statement 
from the veteran; and (3) a December 2006 video conference 
hearing transcript.  The Board finds that the new evidence 
submitted is material.  

On a June 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
50
45
LEFT
20
35
25
35
40

The veteran was assessed with sloping normal to mild/moderate 
sensorineural hearing loss.  The June 2003 VA audiological 
evaluation reflects a current bilateral hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385 (2006).  A 
hearing loss disability was not established at the time of 
the January 2003 RO denial.  

The veteran reported during his video conference hearing that 
he had additional noise exposure in service when he worked 
near firing tanks, an airfield, and machinery noise.  He 
reported having some occupational noise exposure after 
service, but indicated that he wore ear protection.  

VA treatment records reflect a current bilateral hearing loss 
disability.  The veteran's hearing transcript and lay 
statements contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (1998).  The 
Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for hearing loss.  However, as explained 
in the REMAND below, further development is necessary before 
the Board can address the merits of the veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss. 


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted. 





REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not yet been afforded a VA examination. He 
reported being exposed to noise from firing tanks, from a 
nearby airfield, and from machinery in service.  Service 
medical records do not reflect a hearing loss disability in 
service.  VA audiological evaluations reflect a current 
hearing loss disability.  A November 2001 VA treatment note 
indicates that the veteran's current hearing loss is related 
to noise exposure; however, the examiner did not indicate 
whether hearing loss was due to in-service noise exposure 
versus post-service noise exposure.  A July 2002 note 
indicated that the veteran had incurred substantial hearing 
loss within the past 7 months.  Thus, the Board finds that a 
VA examination is necessary determine if the veteran's 
current hearing loss is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
audiological examination to determine 
whether the veteran's current hearing 
loss is etiologically related to service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the entire claims file, to 
include service medical records and VA 
treatment records.  The examiner should 
state whether it is at least as likely as 
not that the veteran's current hearing 
loss is related to service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


